Citation Nr: 1607707	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  13-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for acid reflux, stomach cramps and chronic diarrhea.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

3.  Entitlement to an increased evaluation for tinea pedis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to March 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The rating decision held that new and material evidence had not been received to reopen the service connection claims on appeal, and denied an increased evaluation for tineas pedia.  

Turning to the procedural history of the gastrointestinal service connection claim on appeal, the Board observes that it was denied by a January 2010 rating decision.  This decision noted that in August 2009 VA made a Formal Finding that the Veteran's service treatment records were unavailable for review.  The rating decision found that there was no nexus relating the Veteran's claimed current gastrointestinal disability to his active duty.  

The January 2010 rating decision is a final and binding determination based on the evidence then of record.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

However, in March 2015 the Veteran's service treatment records were obtained and associated with the record.  These service treatment records reflect gastrointestinal complaints.  Therefore, they are relevant to the gastrointestinal service connection claim on appeal.    

There is no indication that VA could not have obtained these service medical records before, either because they did not exist or because the Veteran did not provide enough information to obtain them.  Thus, because relevant service department records have been received since the January 2010 rating decision, and because there is no indication that VA previously would have been unable to obtain them had it made efforts to that end, the gastrointestinal service connection claim must be reconsidered on its underlying merits, that is, without first having to have new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Evidence section of the January 2010 rating on appeal referred to "SSA records."  The record contains a September 2009 cover letter from the Social Security Administration (SSA) referring to attached medical information.  However, the Veteran's eFolders do not contain any of the attached SSA records. 

Those records may be relevant to the Veteran's gastrointestinal service connection claim and his application to reopen a claim for service connection for a back disability.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The duty to assist includes requesting information and records from SSA which were relied upon in any disability determination.  Hayes v. Brown, 9 Vet. App. 67 (1996).

During a November 2015 hearing before the undersigned Veterans Law Judge, the Veteran testified that he continued to receive VA medical treatment on a monthly basis.  However, the most recent VA treatment record before the Board is dated March 13, 2014.  

Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA medical records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

During the hearing, the Veteran stated that he still took the same stomach medicine as he did in service, now at a higher dose.  This evidence raises the possibility that the Veteran has acid reflux, stomach cramps and chronic diarrhea as a result of active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

During the hearing, the Veteran testified that his tinea pedis was nearly up to his calves bilaterally and that he has to wear special shoes.  The most recent VA examination of this disability, conducted in February 2011, did not show such extensive involvement.  

Given the evidence of the worsening of the Veteran's tinea pedis, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

Document the efforts made to obtain these records along with any negative responses.

2.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records, to include treatment records dated from March 13, 2014, to the present.

3.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any acid reflux, stomach cramps and chronic diarrhea that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence from the eFolders, the medical history (including the evidence set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any current acid reflux, stomach cramps and chronic diarrhea that may be present are related to the Veteran's active duty, to include findings in his service treatment records.  

A complete rationale for all opinions provided must be included in the report provided.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected tinea pedis.  The claims folder and copies of all pertinent records should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the tinea pedis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

5.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




